Opinion of the Court

PER CURIAM:
We granted review of this case to determine whether prosecution exhibit 3-DA Form 2627-was properly admitted into evidence by the military judge. We notice that the commander did not complete block 8 of the form which states: “You are advised of your right to appeal this punishment within_days to_, the next superior authority.” However, just beneath this block the accused signed and dated a block indicating that he did not wish to appeal. Under these circumstances the failure to complete block 8 is not sufficient to require exclusion of the exhibit. Cf. United States v. Mack, 9 M.J. 300 (C.M.A.1980); United States v. Negrone, 9 M.J. 171 (C.M.A.1980).
Accordingly, the decision of the United States Army Court of Military Review is affirmed.